Citation Nr: 1742512	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  02-01 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran had active service from December 1967 to January 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that determined the Veteran was not competent to handle the disbursement of VA funds from April 1, 2011. 

Although a fiduciary has been appointed, the Veteran (and not the fiduciary) is pursuing the appeal.

In May 2013, the Board remanded the Veteran's claim for further evidentiary development.  The Veteran's claims folder was thereafter returned to the Board, and in December 2014, the Board remanded the Veteran's claim in order to provide the Veteran with a Travel Board hearing.  In March 2015, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of this proceeding has been associated with the claims file.  

In a September 2015 decision, the Board found that the Veteran was not competent to handle disbursement of VA funds, effective April 1, 2011.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 decision, the Court reversed the Board's assignment of an April 1, 2011, effective date for the incompetency determination and remanded the matter for the Board to assign an effective date of October 3, 2013.  The appeal has now been returned to the Board.

The Board notes that the electronic record indicates that the Veteran filed a Notice of Disagreement (NOD) in May 2012 with a May 2011 decision as to the appointment of the Veteran's fiduciary.  As the Agency of Original Jurisdiction (AOJ) has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the AOJ has recognized the NOD and additional action is pending, Manlincon is not applicable in this case as to this claim.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Effective October 3, 2013, it has been shown by clear and convincing medical evidence that the Veteran lacks the mental capacity to contract or manage his own affairs, including the disbursement of funds, without limitation.


CONCLUSION OF LAW

Effective October 3, 2013, the Veteran has not been competent to handle disbursement of VA funds.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5502 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.353 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (b).  These notice provisions do not apply to 38 C.F.R. § 3.353, determination of incompetency and competency.  Rather, these provisions apply to "claims" for benefits and in the present case, there does not appear to be a claim for benefits.  In fact, there is no question that the Veteran is entitled to the VA compensation he receives.  The sole question is his competency to handle the VA benefits that he is entitled to receive.  Congress has charged VA to consider the interests of a benefit recipient when making payments.  38 U.S.C.A. § 5502.  Again, the question does not involve entitlement to benefits, but rather the manner those benefits will be paid.  As such, the Veteran in this case is not a claimant for benefits and the provisions of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b) are not applicable.

Competency of Payee

At an October 3, 2013, VA examination, the Veteran was found to be incapable of managing his financial affairs.  Clear and convincing evidence that the Veteran was incompetent was not established until this date.  See 38 C.F.R. § 3.353(c) (stating that "[u]nless the medical evidence is clear, convincing, and leaves no doubt as to
the person's incompetency, the rating agency will make no determination of incompetency without a definite expression regarding the question by the responsible medical authorities.").  Accordingly, the Board finds that effective October 3, 2013, the Veteran has not been competent to handle disbursement of VA funds.  A new effective date is assigned for the incompetency of the Veteran.


ORDER

Effective October 3, 2013, the Veteran has not been competent to handle disbursement of VA funds.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


